DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on June 2, 2022 is acknowledged.

Drawings
The drawings are objected to because of an informality as follows:
37 CFR 1.84 (p)(3) states, in part: “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.”
All of the numbers and letters in figures 1A-9 are too small.  It is recommended that the applicant increase the size of all drawings, with an accompanying increase in size of the text/numerals, so as to comply with the above-cited rule, and to aid in reading comprehension.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN 106684151 A, hereinafter ‘Zhang’).
As to claim 1, Zhang teaches an integrated circuit (IC) structure (see figures 1 and 3a-3i), which comprises: 
a support structure (i.e. a substrate, 1); and 
a Ill-N transistor, comprising: 
a channel stack (2/3) over the support structure, the channel stack including a Ill-N semiconductor material (2, e.g. GaN) and a polarization material (3, e.g. AlGaN, InAlN, AlN) over the Ill-N semiconductor material, 
first and second source/drain (S/D) regions (4 & 5) in the channel stack, and 
a gate stack (8) over a portion of the channel stack between the first and the second S/D regions, 
wherein the gate stack (8) at least partially wraps around (as shown in figure 1) an upper portion of the channel stack (2/3).  
As to claim 2, Zhang teaches the gate stack wrapping around the upper portion of the channel stack includes the gate stack being over an upper face of the channel stack (as shown in figure 1) and extending to a depth between 2 and 100 nanometers along at least one sidewall of the channel stack (see figure 2, the gate extends down a length of the sidewall of 7, which lines up with the depth of layers 3 and 2; the depth of layers 3 and 2, which is the fin, is 10-400 nm, as noted in the description for figure 3d and 3e, which is on page 5 of the machine translation).  
As to claim 5, Zhang teaches a dimension of the channel stack in a direction perpendicular to a gate length of the Ill-N transistor is between 20 nanometers and 1 millimeter.  
Since Zhang teaches the width of the channel stack is 10-700nm, as noted on page 5 of the machine translation, and the gate clearly extends beyond the edges of said stack and wraps down the sides, then the measurement of the width of the channel stack combined with the structure of the wrap-around gate is clearly within the vast claimed range of 20nm – 1,000,000nm.  

As to claim 6, Zhang teaches the polarization material includes a material to induce a tensile stress in the Ill-N semiconductor material.  
Zhang teaches the III_N semiconductor material (2) is GaN and the polarization material (3) is AlGaN, InAlN, or AlN (as noted on page 5 of the machine translation).  
Since these materials are the same as disclosed by the applicant, then the above noted limitation is met by Zhang, since the materials are the same.   
As to claim 12, Zhang teaches the Ill-N transistor has high frequency characteristics and can be applied to a high-power microwave power device, as noted in the abstract of the machine translation.

Allowable Subject Matter
Claims 3, 7, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (Claims 4, 10, and 11 are also objected to as being further dependent upon an objected claim.)
//
Claims 13-17 are allowable.
The following is an examiner’s statement of reasons for allowability.
The prior art of record does not teach or suggest the disclosed invention regarding – 
An integrated circuit (IC) package, particularly characterized by having:
an IC die comprising a planar transistor that includes:
a channel stack, wherein a distance between the pair of opposite sidewalls is greater than 100 nanometers, and 
a gate stack, where the gate stack includes: 
a first portion in contact with a portion of the upper face of the channel stack, and  
a second portion in contact with a portion of at least one sidewall of the pair of opposite sidewalls of the channel stack; and 
a further IC component, coupled to the IC die.  
Claims 14-17 depend from claim 13.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812